DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on October 31, 2019. At this time, claims 1-20 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As to claim 17, each element of the claim are software.  The preamble additionally recites computer readable storage device and processor but these features are in an intended use statement so they don’t make the claim fall into a statutory category of invention. This claim fails to fall into a statutory category of invention as software alone is not a machine, a manufacture, a process nor a composition of matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-5, 8-12, 17-20  are rejected under 35 U.S.C 103 as being unpatentable over Balzer, US pat. No 10839104 in view of  Gong, US pat.No 20190207914. 

Claims 1, 8, 17. Balzer discloses a computer-implemented method (See abstract; a system for protecting personally identifiable information (PII) associated with audio, image and video.) comprising: 
identifying, using an image analysis model within an image intended for distribution online, an image portion depicting personally identifiable information, the personally identifiable information comprising image data usable to identify a specific individual; (See Col 7, lines 55-60; the individual entering the image into the system can highlight a region of interest and mark it as PII. In some embodiments this is performed through standard image editor region selection tools. A combination of user input and automated detection can be employed.)
identifying, using an online profile, a person depicted in the image portion; (See Col 7, lines 30-46; Image files can be scanned for PII by, for example, running Optical Character Recognition (OCR) algorithms over their contents. In one instance, the image processing application 430 detect characters in images and convert them into text that can be processed. In some cases, the algorithms may infer that an element of an image is a character, but without 100% certainty. In such cases, it may be advisable to include the suspected character within the analysis (optionally assuming it passes a certain minimum threshold) to ensure all PII is detected. (25) In addition, faces can be detected by using facial recognition algorithms, which may use the placement of elements suspected to correspond to eyes, mouth, nose, etc. to detect a face. These faces can be matched against a database of known faces using machine learning or other means to find the person corresponding to the face.)
obfuscating, according to a response to the request, the image portion, the obfuscating comprising altering data of the image portion, the altering making the image portion unusable to identify the person. (See Col 7, lines 60-65; This encrypted region can be placed within the image, covering the original data. See also col 15, lines 9-21; the systems and methods described herein analyze the picture 912 and the image of the cake 916 and determine the portions of the image that includes personally identifiable information. In the case of the picture 912, the facial image 914 of the individual is analyzed and facial characteristics are compared with stored images in client database 106 to determine the identity of the individual. The facial image 914 is obfuscated depending on the determined identity of the individual. As shown in FIG. 9B, a black box 922 is used to cover the facial image 914 to obfuscate the identity of the individual. In addition, the text “Tom” is also covered with a black box to obfuscate the name of the individual shown on the birthday cake.)Balzer does not appear to explicitly disclose posting, in a publicly-accessible distributed encrypted ledger, a transaction, the transaction comprising an encrypted request to allow the image to be distributed online;  
However, Gong discloses posting, in a publicly-accessible distributed encrypted ledger, a transaction, the transaction comprising an encrypted request to allow the image to be distributed online; (See [0048]; The service provider device may include an encryption key that can be decrypted by the second service provider and use that encryption key to encrypt the request provided by the carrier device and provide the encrypted request to the second service provider device over the one or more other networks 210b. See [0020]; social media application See also [0058]; for example, the user devices, distributed ledger devices, and/or system provider devices, is illustrated. It should be appreciated that other devices utilized in the distributed ledger authentication system discussed above may be implemented as the computer system 1000 in a manner as follows.) 
Balzer and Gong are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balzer with the teaching of Gong to include the distributed ledger because it would have provide a safe environ to circulate message in the web.

2. The combination of Balzer and Gong discloses the computer-implemented method of claim 1, wherein the personally identifiable information comprises an image depicting a human face. (See Balzer, Col 7, lines 30-46; Image files can be scanned for PII by, for example, running Optical Character Recognition (OCR) algorithms over their contents. In one instance, the image processing application 430 detect characters in images and convert them into text that can be processed. In some cases, the algorithms may infer that an element of an image is a character, but without 100% certainty. In such cases, it may be advisable to include the suspected character within the analysis (optionally assuming it passes a certain minimum threshold) to ensure all PII is detected. (25) In addition, faces can be detected by using facial recognition algorithms, which may use the placement of elements suspected to correspond to eyes, mouth, nose, etc. to detect a face. These faces can be matched against a database of known faces using machine learning or other means to find the person corresponding to the face.)
3. The combination of Balzer and Gong discloses the computer-implemented method of claim 1, wherein the online profile comprises a set of social media messages. (See Gong; [0020] and [0034])4. The combination of Balzer and Gong discloses the computer-implemented method of claim 1, wherein identifying, using the online profile, the person depicted in the image portion comprises determining that the image portion is above a threshold similarity to image data in the online profile. (See Col 7, lines 30-46; Image files can be scanned for PII by, for example, running Optical Character Recognition (OCR) algorithms over their contents. In one instance, the image processing application 430 detect characters in images and convert them into text that can be processed. In some cases, the algorithms may infer that an element of an image is a character, but without 100% certainty. In such cases, it may be advisable to include the suspected character within the analysis (optionally assuming it passes a certain minimum threshold) to ensure all PII is detected. (25) In addition, faces can be detected by using facial recognition algorithms, which may use the placement of elements suspected to correspond to eyes, mouth, nose, etc. to detect a face. These faces can be matched against a database of known faces using machine learning or other means to find the person corresponding to the face.) 
5. The combination of Balzer and Gong discloses the computer-implemented method of claim 1, wherein identifying, using the online profile, the person depicted in the image portion comprises identifying, using data in the online profile, the person, the data in the online profile comprising other than image data. (See Balzer, col 3, lines 1-5)
9. As to claim 9, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2 above.   
10. As to claim 10, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above.   
 11. As to claim 11, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.    
12. As to claim 12, the claim is rejected under the same rationale as claim 5. See the rejection of claim 5 above.      
18.  As to claim 18, the claim is rejected under the same rationale as claim 2. See the rejection of claim 2 above.      
19. As to claim 19, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above.      
20. As to claim 20, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.      

Claims 6-7, 13-14 are rejected under 35 U.S.C 103 as being unpatentable over Balzer, US pat. No 10839104 in view of Gong, US pat. No 20190207914 in further view of Zhang, US pat. No 20140307116.  
6. The combination of Balzer and Gong does not appear to disclose the computer-implemented method of claim 1, wherein altering data of the image portion comprises replacing the image portion with a second image portion, the second image portion comprising a reduced-resolution version of the image portion. 
However, Zhang discloses wherein altering data of the image portion comprises replacing the image portion with a second image portion, the second image portion comprising a reduced-resolution version of the image portion. (See [0063])
Balzer, Gong and Zhang are analogous art because they are from the same field of endeavor which is information processing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balzer and Gong with the teaching of Zhang to include the image resolution process because it would have allowed editing of image.  
7. The combination of Balzer and Gong does not appear to disclose the computer-implemented method of claim 1, wherein altering data of the image portion comprises replacing the image portion with a second image portion, the second image portion comprising a distorted version of the image portion. 
However, Zhang discloses wherein altering data of the image portion comprises replacing the image portion with a second image portion, the second image portion comprising a distorted version of the image portion. (See [0063])
Balzer, Gong and Zhang are analogous art because they are from the same field of endeavor which is information processing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balzer and Gong with the teaching of Zhang to include the image resolution process because it would have allowed editing of image.   

13. As to claim 13, the claim is rejected under the same rationale as claim 6. See the rejection of claim 6 above.     
14. As to claim 14, the claim is rejected under the same rationale as claim 7. See the rejection of claim 7 above.      

Claims 15-16 are rejected under 35 U.S.C 103 as being unpatentable over Balzer, US pat. No 10839104 in view of Gong, US pat. No 20190207914 in further view of Mickeleit, US pat.No 9378217. 

15. The combination of Balzer and Gong does not disclose the computer usable program product of claim 8, wherein the stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. 
However, Mickeleit discloses wherein the stored program instructions are stored in the at least one of the one or more storage devices of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. (See Col 2, lines 25-35 ;When a user accesses from of a terminal data stored on the remotely located storage system, the program module stores metadata about the accessed data. In particular, the program module stores the metadata when the data are downloaded from the storage system to and stored on the terminal. The metadata may include, for example, at least one of the following information: an identifier of the storage system on which the data are stored, the directory in the storage system on which the data are stored, an identifier of the data, time stamps (the time of day and/or the date) when the data were produced, stored and/or accessed, and the like) 
Balzer, Gong and Mickeleit are analogous art because they are from the same field of endeavor which is information processing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balzer and Gong with the teaching of  Mickeleit to include the transfer of data because it would have allowed to simplify the data management on a remotely located storage system when accessing the storage system from a terminal.  (See col 1, lines 21-23)       
16. The combination of Balzer and Gong does not disclose the computer usable program product of claim 8, wherein the stored program instructions are stored in the at least one of the one or more storage devices of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system. 
However, Mickeleit discloses wherein the stored program instructions are stored in the at least one of the one or more storage devices of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system. (See Col 2, lines 25-35 ;When a user accesses from of a terminal data stored on the remotely located storage system, the program module stores metadata about the accessed data. In particular, the program module stores the metadata when the data are downloaded from the storage system to and stored on the terminal. The metadata may include, for example, at least one of the following information: an identifier of the storage system on which the data are stored, the directory in the storage system on which the data are stored, an identifier of the data, time stamps (the time of day and/or the date) when the data were produced, stored and/or accessed, and the like) 
Balzer, Gong and Mickeleit are analogous art because they are from the same field of endeavor which is information processing. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balzer and Gong with the teaching of Mickeleit to include the transfer of data because it would have allowed to simplify the data management on a remotely located storage system when accessing the storage system from a terminal.  (See col 1, lines 21-23)       
                                                             Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Hu, US pat. No 20220060514, title “ Data sharing “. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 6/30/2022
 /JOSNEL JEUDY/ Primary Examiner, Art Unit 2438